Case: 13-20398      Document: 00513039142         Page: 1    Date Filed: 05/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 13-20398                                     FILED
                                  Summary Calendar                               May 12, 2015
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN MANZANARES; MICHAEL JERWAN WASHINGTON,

                                                 Defendants-Appellants


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:10-CR-474-3
                            USDC No. 4:10-CR-474-6

Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendants-Appellants         Juan     Manzanares       and    Michael         Jerwan
Washington appeal their convictions for conspiracy to possess with intent to
distribute 500 grams or more of cocaine. Manzanares contends that the district
court erred in denying his motion to suppress, and both he and Washington
contend that the evidence was insufficient to support their convictions.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20398     Document: 00513039142     Page: 2   Date Filed: 05/12/2015


                                  No. 13-20398

      We pretermit the non-jurisdictional issue of Manzanares’s untimely
notice of appeal because the government’s brief is silent on this issue. See
United States v. Martinez, 496 F.3d 387, 388 (5th Cir. 2007). Manzanares has
not shown any error in the district court’s suppression ruling. See United
States v. Montes, 602 F.3d 381, 384-85 (5th Cir. 2010). Neither has he shown
that the district court admitted any statement made after he invoked his right
to counsel. Cf. Miranda v. Arizona, 384 U.S. 436, 468-70, 474 (1966). His
contention that the failure of police to inform him of counsel’s presence vitiated
his waiver of his Miranda rights is unavailing. See Moran v. Burbine, 475 U.S.
412, 415-16, 423-24 (1986).
      We review de novo “‘whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.’” United States v.
Zamora, 661 F.3d 200, 209 (5th Cir. 2011) (quoting Jackson v. Virginia, 443
U.S. 307, 319 (1979)). To prove that a defendant conspired to possess with
intent to distribute cocaine, the government must prove that (1) the defendant
agreed with another person to violate the narcotics laws; (2) he knew of the
agreement; and (3) he voluntarily participated in the conspiracy. Id.
      The government offered evidence that Manzanares supplied the cocaine
at issue and that several of the coconspirators, including Washington, then
sold that cocaine to another coconspirator through a series of transactions.
Viewing the evidence in the light most favorable to the government, a rational
trier of fact could infer that Manzanares and Washington participated in a plan
to distribute the cocaine. See id. This agreement is evidenced by (1) their
concert of action in distributing the cocaine, see United States v. Mitchell, 484
F.3d 762, 769 (5th Cir. 2007); (2) the large quantity of cocaine that was
distributed, see United States v. Delgado, 672 F.3d 320, 334 (5th Cir. 2012);



                                        2
    Case: 13-20398    Document: 00513039142     Page: 3   Date Filed: 05/12/2015


                                 No. 13-20398

and (3) the preexisting sales of cocaine among the conspirators, see United v.
Maseratti, 1 F.3d 330, 338 (5th Cir. 1993).
      The judgments of the district court are AFFIRMED.




                                       3